DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 11/22/2021 has been entered. The claims 1, 4, 9, 12, 16 and 18 have been amended. The claims 21 and 22 have been newly added. The claims 1-22 are pending in the current application. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but are moot in view of the new ground(s) of rejection based on the additional cited Holley reference. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The claim 1 recites the new claim limitation “wherein the amount of time is based on preservation of a battery of the computing device” in association with “determining that a first condition has been satisfied, wherein the first condition is at least one condition in a set of conditions and the set of conditions includes that an amount of time has passed since the time at which the locked computing device was at the first geographic location, wherein the amount of time is based on preservation of a battery of the computing device; responsive to the determining that the first condition has been satisfied, transmitting, to the server computer, second location data identifying a second geographical location of the locked computing device”.  
In connection of the claimed determining and transmitting steps, Applicant’s specification discloses at Paragraph 0075-0076 that “the transmission condition can be triggered upon a predetermined amount of time passing since the last time location data was transmitted. For example, the transmission condition can be triggered upon an hour passing from the last time location data was transmitted. In some embodiments, the transmission condition can be triggered upon the lost device making a significant change in location from the last transmitted location. For example, if the transmission condition can be triggered if the lost device travels a mile or more from the previously transmitted location”. This passage is related to sending the 
Applicant’s specification discloses at Paragraph 0057 that “the FMD module 265 can be configured to send the location data in set time intervals such as every 10 minutes, 30 minutes, 1 hour, etc. In some embodiments, the location data can be sent based on a heuristic that determine when the requesting user would want the location data sent…..the heuristic can determine that the requesting user would want messages sent less frequently, for example when the battery is running low and sending location data less frequently will preserve the battery life and enable the lost device 205 to be tracked as long as possible.” This passage is related to sending the location data less frequently on a period basis without a triggering condition which causes the preservation of the battery life. 

Applicant now construes that predetermined amount of time at Paragraph 0075-0076 of the specification as periodic time interval at Paragraph 0057 of the specification. However, the specification discloses at Paragraph 0075-0076 that the set of conditions include a significant location change and an hour passing from the last time location data was transmitted. Applicant’s specification separately discloses at Paragraph 0057 that the location data is sent on a periodic basis based on the heuristic method/technique. Such heuristic technique is a predetermined technique and cannot be construed as a triggering condition for sending the location data after a predetermined amount of time. However, there is no correlation between the predetermined amount of time of Paragraph 0075-0076 and the set time interval of Paragraph 0057. 
Sending the location data occasionally upon a triggering condition is different from sending the location data periodically without a triggering condition. There is no consequential 
Accordingly, applicant’s specification failed to describe that the claimed determining and transmitting steps are associated with the claim limitation of “wherein the amount of time is based on preservation of a battery of the computing device”. The Paragraph 0057 of the specification discloses sending the location data less frequently when/if the battery is running low. The claimed predetermined amount of time as disclosed in Paragraph 0075-0076 is not correlated to the periodic time interval where the location data is sent less frequently if/when the battery is running low. In other words, setting a periodic time interval for sending the location data triggered by the condition of the battery being running low is independent from setting a triggering condition for sending the location data upon a predetermined amount of time passing. The former of sending the location data less frequently is triggered by the condition of the battery running low while the latter of sending the location data is triggered by the condition of a predetermined amount of time has passed. There is no correlation that sending the location data after 1 hour has passed would necessarily causes the preservation of the battery life of the computing device while sending the location data less frequently would cause the preservation of a battery life. 
 Sending the location data just once after the predetermined amount of time passing has no consequence of preserving the battery life. Moreover, in the case of the battery is high, the owner of the lost device would like to receive the location data more frequently (e.g., every 10 minutes). The predetermined amount of time (e.g., 1 hour) for the location data being sent once as a triggering condition has no correlation with the periodic time interval for the location data being sent every 10 minutes when the battery is high. Even if the battery is low, the 
The disclosure in Paragraph 0057 relating to a heuristic with a goal of preserving the battery life is independent from the disclosures at Paragraph 0075-0076 relating to the triggering condition for sending the location data without a goal of preserving the battery life. The determination of the periodic basis of sending the location data frequently is not correlated to the determination of a triggering condition for sending the location data just once upon which a predetermined amount of time (e.g., 1 hour) has passed since the last time location data was transmitted. Sending location data less frequently (periodically) to preserve the battery life cannot be correlated to the triggering condition having no consequence of preserving the battery life. In other words, sending the location data less frequently (e.g., every half hour, every hour or every day) to preserve battery life is not tied to determining a first condition (a triggering condition) that an amount of time has passed since the time at which the locked computing device was at the first geographic location. According, applicant’s specification failed to describe the claimed amount of time is configured based on preservation of a battery of the computing device. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 
The claims 9 and 16 are subject to the same rationale of rejection as the claim 1. The claims 2-8, 21 and 22 are rejected due to their dependency on the claim 1.  The claims 10-15 are dependent upon the claim 9 and are rejected due to their dependency on the claim 9. The claims 17-20 are dependent upon the claim 16 and is rejected due to its dependency on the claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recites the new claim limitation “wherein the amount of time is based on preservation of a battery of the computing device” in association with “determining that a first condition has been satisfied, wherein the first condition is at least one condition in a set of conditions and the set of conditions includes that an amount of time has passed since the time at 
Applicant failed to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
In connection of the claimed determining and transmitting steps, Applicant’s specification discloses at Paragraph 0075-0076 that “the transmission condition can be triggered upon a predetermined amount of time passing since the last time location data was transmitted. For example, the transmission condition can be triggered upon an hour passing from the last time location data was transmitted. In some embodiments, the transmission condition can be triggered upon the lost device making a significant change in location from the last transmitted location. For example, if the transmission condition can be triggered if the lost device travels a mile or more from the previously transmitted location”. This passage is related to sending the location data just once upon a triggering condition which does not cause the preservation of the battery life. 
Applicant’s specification discloses at Paragraph 0057 that “the FMD module 265 can be configured to send the location data in set time intervals such as every 10 minutes, 30 minutes, 1 hour, etc. In some embodiments, the location data can be sent based on a heuristic that determine when the requesting user would want the location data sent…..the heuristic can determine that the requesting user would want messages sent less frequently, for example when the battery is running low and sending location data less frequently will preserve the battery life and enable the lost device 205 to be tracked as long as possible.” This passage is related to sending the 

Applicant now construes that predetermined amount of time at Paragraph 0075-0076 of the specification as periodic time interval at Paragraph 0057 of the specification. However, the specification discloses at Paragraph 0075-0076 that the set of conditions include a significant location change and an hour passing from the last time location data was transmitted. Applicant’s specification separately discloses at Paragraph 0057 that the location data is sent on a periodic basis based on the heuristic method/technique. Such heuristic technique is a predetermined technique and cannot be construed as a triggering condition for sending the location data after a predetermined amount of time. However, there is no correlation between the predetermined amount of time of Paragraph 0075-0076 and the set time interval of Paragraph 0057. 
Sending the location data occasionally upon a triggering condition is different from sending the location data periodically without a triggering condition. There is no consequential basis that applicant could equate the predetermined amount of time that the location data is sent occasionally to the set time interval that the location data is sent on a periodic basis. 
Accordingly, applicant’s specification failed to describe that the claimed determining and transmitting steps are associated with the claim limitation of “wherein the amount of time is based on preservation of a battery of the computing device”. The Paragraph 0057 of the specification discloses sending the location data less frequently when/if the battery is running low. The claimed predetermined amount of time as disclosed in Paragraph 0075-0076 is not correlated to the periodic time interval where the location data is sent less frequently if/when the battery is running low. In other words, setting a periodic time interval for sending the location 
Sending the location data just once after the predetermined amount of time passing has no consequence of preserving the battery life. Moreover, in the case of the battery is high, the owner of the lost device would like to receive the location data more frequently (e.g., every 10 minutes). The predetermined amount of time (e.g., 1 hour) for the location data being sent once as a triggering condition has no correlation with the periodic time interval for the location data being sent every 10 minutes when the battery is high. Even if the battery is low, the predetermined amount of time (e.g., 1 hour) for the location data being sent once has no correlation with the periodic time interval (e.g., 30 minutes) for the location data being sent on a periodic basis. The predetermined amount of time being equal to 1 hour and the periodic time interval being equal to 1 hour is merely coincidence and does not have a consequential correlation/relationship between the two independent terms. 
The disclosure in Paragraph 0057 relating to a heuristic with a goal of preserving the battery life is independent from the disclosures at Paragraph 0075-0076 relating to the triggering condition for sending the location data without a goal of preserving the battery life. The determination of the periodic basis of sending the location data frequently is not correlated to the 
The claims 9 and 16 are subject to the same rationale of rejection as the claim 1. The claims 2-8, 21 and 22 are rejected due to their dependency on the claim 1.  The claims 10-15 are dependent upon the claim 9 and are rejected due to their dependency on the claim 9. The claims 17-20 are dependent upon the claim 16 and is rejected due to its dependency on the claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grkov et al. US-PGPUB No. 2012/0196571 (hereinafter Grkov) in view of Holley et al. US-PGPUB No. 2010/0259386 (hereinafter Holley); 

Guerra et al. US-PGPUB NO. 2012/0042396 (hereinafter Guerra) and Kang US-PGPUB No. 2012/0171998 (hereinafter Kang). 
Re Claim 1:  
Grkov teaches a non-transitory computer-readable medium containing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations (Grkov teaches at Paragraph 0015 a non-transitory computer-readable storage medium has stored thereon a set of instructions when executed by a processor cause the processor to perform the steps of the method) comprising. 
receiving, at the computing device, a first authenticated command initiating a lost mode on the computing device, wherein the first authenticated command is authenticated using a first password for an account associated with the computing device and includes instructions setting a second password as a termination password on the computing device, the termination password defined by a requesting user on a requesting device to terminate the lost mode on the computing device (
The first authenticated command is related to the lock command 553 or a remote access command to enter into lost/stolen mode. 
Grkov teaches at Paragraph 0155 that the inventive system may be configured so that the local software component 175 on the device 101 only accepts commands from the server that are accompanied with special remote access authentication credentials….the server 11 can only generate the remote access authentication credentials. Grkov teaches at Paragraph 0099 that each action performed on a device must be authenticated so that only authorized parties can access the functionality provided by the component 1000 and only authorized receivers can receive commands from the server 111. The authentication process may include sending a shared secrete key, a challenge-response system, a public-key system or any other technology that can be used to authoritative authentication. 
Grkov teaches at Paragraph 0147-0148 the server automatically instructs the local software component on the device to go into lost/stolen mode when the user request for the server to send a remote access command (first authenticated command) which is indicative of the device being lost or stolen…..the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode. When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode (via a second remote access command or an unlock command). If the device is locked and the user enters valid authentication information on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state.
Grkov teaches at Paragraph 0153 that it is possible that the user has commanded the device to enter lost/stolen mode or to perform a remote action. Grkov teaches at Paragraph 0128 that the remote access web page allows the user to select a password (second password) which is required to unlock the device when initiating the lock command 553 and at Paragraph 0148 that the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode (via first authenticated command). When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode (via second authenticated command)…if the device is locked and the user enters valid authentication information such as a password on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state and at Paragraph 0153 that the password may be set using a web page generated by the server or via a user interface on the mobile device and at Paragraph 0155 that the user sets the remote access password on the device 1601. When the remote access password is set on the device, the device generates verification information and a challenge token and transmits them to the server 1602….if the user enters the correct password, the remote access web page generates the authentication credential by hashing the password and sends it to the server
Grkov teaches at Paragraph 0075 that the server 111 will only allow the user to perform tasks after he or she has supplied authorized credentials 251. The server 11 may require authentication information such as a user name, password, biometric data, or other security-related information. If the user is authorized, ….the server 11 then generates a remote access web page corresponding to the mobile device 101 that is accessible by the client computer 233….Some of the remote access controls (second authenticated commands) include locating the mobile device 101,….locking or unlocking the mobile device 101. 
Grkov teaches at Paragraph 0128 that if the user believes that the mobile device is not within audible range and wants to recover it, a lock command 542 may be issued to the device. The lock command 542 deactivates the controls of the mobile device….In the locked state, the functional control based upon the input keys is eliminated and at Paragraph 0147 that the server automatically instructs the local software component on the device to go into lost/stolen mode when the use requests for the server to send a remote access command which is indicative of the device being lost or stolen. Commands such as lock may indicate that the user has lost the device or that the device was stolen);

Grkov teaches at Paragraph 0147-0148 the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode. When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode. If the device is locked and the user enters valid authentication information on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state.
Grkov teaches at Paragraph 0128 that the remote access web page allows the user to select a password (second password) which is required to unlock the device when initiating the lock command 553. 
Grkov teaches at Paragraph 0075 that the server 111 will only allow the user to perform tasks after he or she has supplied authorized credentials 251. The server 11 may require authentication information such as a user name, password, biometric data, or other security-related information. If the user is authorized, ….the server 11 then generates a remote access web page corresponding to the mobile device 101 that is accessible by the client computer 233….Some of the remote access controls include locating the mobile device 101,….locking or unlocking the mobile device 101. 
Grkov teaches at Paragraph 0128 that if the user believes that the mobile device is not within audible range and wants to recover it, a lock command 542 may be issued to the device. The lock command 542 deactivates the controls of the mobile device….In the locked state, the functional control based upon the input keys is eliminated and at Paragraph 0147 that the server automatically instructs the local software component on the device to go into lost/stolen mode when the use requests for the server to send a remote access command which is indicative of the device being lost or stolen. Commands such as lock may indicate that the user has lost the device or that the device was stolen);
transmitting, to a server computer, first location data identifying a first geographic location of the locked computing device and including a time at which the locked computing device was at the first geographic location (
Grkov teaches at Paragraph 0114 that the multiple locations displayed on the map may show the time the device was at the location and/or display a line connecting the location points in chronological order. 
Grkov teaches at Paragraph 0116 that the device periodically sends location-related information to the server. The server processes the information and compares the device’s location to a set of location areas pertaining to the device. If the device is in a location area that pertains to a specific security policy, the server sends a command for the device to change its security policy. 
Grkov teaches at Paragraph 0220 that the first user can send a command to the missing device that instructs the missing device to calculate and send its location to the first user at the client and at Paragraph 0255 that the server receives from the portable electronic device ravel information including a set of locations at which the device was at and the time at which the device was at the locations);
determining that a first condition has been satisfied, wherein the first condition is at least one condition in a set of conditions and the set of conditions includes that an amount of time has wherein the amount of time is based on preservation of a battery of the computing device (
Grkov inherently teaches the claim limitation while Holley extensively and expressly teaches the claim limitation. Holley teaches at Paragraph 0016 and Paragraph 0025, Paragraph 0044, Paragraph 0064, Paragraph 0074 and Paragraph 0076 that a mobile device comprises an agent configured to provide continuous notifications regarding location information of the device to an infrastructure and configured to take into account a battery life of the mobile device when providing the continuous notifications such that fewer notifications will be provided per time period for a battery with lower life expectancy than a battery with higher life expectancy. 
 

Grkov teaches at Paragraph 0117 the device automatically sends its current location-related information to the server when the device’s battery is low…on a periodic basis and at Paragraph 0132 that because a lost mobile device may have only a limited amount of energy available from its battery, it is beneficial to minimize the impact of performing a backup and at Paragraph 0312 that if there is no acceptable of the call, the alarm may stop in order to preserve battery life. 
Grkov at Paragraph 0090 that in order to minimize the impact on the mobile device’s battery life and reduce the amount of network traffic, a maximal response timeout is desired and at Paragraph 0117 that the device automatically sends its current location-related information to the server when the device’s battery is low….the device automatically sends its current location-related information to the server on a periodic basis. The user may configure the time interval by which the device transmits location-related information to the server. 
One of the ordinary skill in the art would have known that sending the location data periodically and less frequently would minimize the impact on the battery life so as to  preserve the battery life. 
Grkov’s user setting the time interval for sending the location data is in parallel with setting the time interval for sending out the alarm from the lost device to preserve the battery life of the lost device or performing the backup of less data to preserve the battery life. Grkov teaches at Paragraph 0131 performing the backup of less data in order to preserve the battery life of the lost device. Grkov teaches at Paragraph 0312-0314 that generating the alarm intermittently (e.g., stopping or ceasing for a time) helps to conserve the missing device’s battery. Accordingly, generating the alarm less frequently preserves the battery life or backup less data preserves the battery life. It is also known that sending the location data less frequently preserves the battery life of the lost device. 
Grkov teaches at Paragraph 0116 that the server is configured to notify the user if the device leaves a given location area (a condition is satisfied) and the device periodically sends location-related information to the server and at Paragraph 0117 that the device automatically sends its current location-related information to the server on a periodic basis (a first condition being the condition that the device leaves a given location area and the device sends location on a periodic basis (if a period of time passed since the last location), i.e., sending the geographic location unknown to the user to the server after a period of time specified by the user). 
Grkov teaches at Paragraph 0114 that the multiple locations displayed on the map may show the time the device was at the location and/or display a line connecting the location points in chronological order. 
Grkov at Paragraph 0096 that the server expires cached responses after a given period of time or upon certain events, such as a device becoming disabled or stolen and at Paragraph 0114-0115 that the web page displays the status of the mobile device location detection 561. The web page indicates that the system is locating. The location status will be reported or displayed as locating while the location information is being reported by the device….The server may also display multiple locations transmitted by the device to show the movement of the device over a period of time…The user may specify the duration of the location on the remote access web page 550. During the time period of the location request, the device periodically sends updated location related information to the server….The location information can be useful in determining if the mobile device is lost or stolen…..If the system detects that the mobile device is located in an area unknown to the user this information may suggests that the mobile device is stolen. 
Grkov teaches at Paragraph 0114 that the multiple locations displayed on the map may show the time the device was at the location and/or display a line connecting the location points in chronological order. 
It is noted that the location information determined at the time the mobile device is lost or stolen or detected at an unknown location to the user is the second location and the elapsed time after the second location is shown in the chronological ordered location points. 
Grkov teaches at Paragraph 0149 that the server sends the email when the device is in lost/stolen mode and the user has not turned it off after a period of time. When the user locks the device from the remote access web page, lost/stolen mode is automatically turned on. If the user does not turn off lost/stolen mode, the server emails the user after a predetermined time period such as 1 hour. . 
Grkov teaches at Paragraph 0220 that the first user can send a command to the missing device that instructs the missing device to calculate and send its location to the first user at the client and at Paragraph 0255 that the server receives from the portable electronic device travel information including a set of locations at which the device was at and the time at which the device was at the locations….a travel pattern may include….time information, date information); 
responsive to the determining that the first condition has been satisfied, transmitting, to the server computer, second location data identifying a second geographical location of the locked computing device and including a time at which the locked computing device was at the second geographic location (Grkov teaches at Paragraph 0220 that the first user can send a command to the missing device that instructs the missing device to calculate and send its location to the first user at the client and at Paragraph 0255 that the server receives from the portable electronic device ravel information including a set of locations at which the device was at and the time at which the device was at the locations….a travel pattern may include….time information, date information); 
receiving, at the locked computing device, a second authenticated command to remotely unlock the computing device, wherein the second authenticated command is authenticated at the computing device, via the first password, using the account associated with the computing device; and upon receipt of the second authenticated command at the locked computing device, terminating the lost mode on the locked computing device, unlocking the locked computing device, and restoring the select functionality (
The second authenticated command is related to the unlock command or a remote access command to turn off the lost/stolen mode. 
Grkov teaches at Paragraph 0128 that the user may use the remote access web page to unlock the device 571 (which requires a second authenticated command) and at Paragraph 0153 that the user may enter authentication credentials such as a password (login password) to unlock the device (without using the unlock password set on the mobile device). 
Grkov teaches at Paragraph 0147-0148 the server automatically instructs the local software component on the device to go into lost/stolen mode when the user request for the server to send a remote access command (via a first authenticated command) which is indicative of the device being lost or stolen…..the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode (via a first authenticated command). When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode (via a second remote access command or an unlock command). 
Grkov teaches at Paragraph 0075 that the server 111 may require authentication information such as a user name, password, biometric data or other security-related information….If the user is authorized, the server 111 retrieves previously stored information about the mobile device 101 for which remote access is sought…..the remote access controls include locating the mobile device 100….locking or unlocking the mobile device 101. Accordingly, the authentication information can be constructed without the use of the termination password (the unlock password set by the user at Paragraph 0128). 

For example, Grkov teaches at Paragraph 0267 that the identifier may be a personal identification code (PIN) that the missing device app program at the portable electronic device can use to authenticate the message as being from the owner of the device. 
Grkov teaches at Paragraph 0277 that the web application may include a login page having input boxes to receive from the user authentication information such as a username, password, personal identification number (PIN) or combinations of these. Other examples of authentication techniques that may be used include two-factor or three-factor authentication. It is noted that the two-factor or three-factor authentication may not include the password.
). 
Based on the reasoning above, Grkov inherently teaches the claim limitation while Holley extensively and expressly teaches the claim limitation of “determining that a first condition has been satisfied, wherein the first condition is at least one condition in a set of conditions and the set of conditions includes that an amount of time has passed since the time at which the locked computing device was at the first geographic location, wherein the amount of time is based on preservation of a battery of the computing device”. 
Holley teaches at Paragraph 0016 and Paragraph 0025, Paragraph 0044, Paragraph 0064, Paragraph 0074 and Paragraph 0076 that a mobile device comprises an agent configured to provide continuous notifications regarding location information of the device to an infrastructure and configured to take into account a battery life of the mobile device when providing the continuous notifications such that fewer notifications will be provided per time period for a battery with lower life expectancy than a battery with higher life expectancy. 
Holley teaches at Paragraph 0064 that the agent on the device 50 can trigger a location notification to the subscriber in order to locate the device.  This notification can be optimized based on the battery level of the device, to maximize battery life.  Also, the agent can be configured to start a specific sequence of recovery actions on behalf of the subscriber when an incorrect unlock code is entered into the device a certain number of consecutive times. 

Holley teaches at Paragraph 0074 that the rate of pings/hour is dependent on battery life of the device, e.g., the ping rate is driven based on battery capacity left in the device.  In this way, it is possible to optimize the actual notifications sent to the network so as to prolong battery life, while continuing to provide value to the service.  For example, the agent on the device can trigger a location notification to the subscriber using the data connection on the phone carrier delivery gateway infrastructure.  The agent optimizes transmission of this information based on the battery level of the device, to maximize battery life.  The notification, for example, can be 1 ping per sixteen hours on low battery capacity; whereas, 6 pings per hour may be provided by the agent of the device that has a high battery capacity.  In embodiments, the example of FIG. 6 is based on an assumption that the device is not plugged into its charger outlet.  The agent can be configured to start a specific sequence of recovery actions on behalf of the subscriber when an incorrect unlock code is entered into the device a certain number of consecutive times. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Holley of sending fewer location notifications or less frequently location notifications by the lost device to the server (e.g., SIP A/S server) in order to maximize the battery life or preserve the battery level into Grkov to have allowed the user to configure the time interval for sending the location data of the lost device. One of the ordinary skill in the art would have recognized that by sending less location data to the server the battery life is preserved. 


Slack teaches at Paragraph 0080-0084 upon receiving a lock command message, a mobile device enters a locked state, such as by locking the screen and requiring the entry of a valid passcode (second password) before access to device functionality…..the lock command interface can prompt the user to input and confirm a new passcode (another embodiment of second password), that will be required to unlock the mobile device after the lock command is executed….the lock command interface also can be configured to prompt the user to enter the current passcode (another embodiment of the first password) for validation. The information entered into the lock command interface can be used to generate the remote lock command message…..the lock command interface can be adapted to prompt the user to input a new passcode (another embodiment of the second password) that conforms to the more complex security constraint that has been enacted and at Paragraph 0084 that once the passcode has been reset and the mobile device has been locked, the newly specified password (another embodiment of the second password) must be entered to unlock the device. 
This feature of Slack when incorporated into Grkov allows Grkov’s mobile device to have used the first password for the login account and the second password to unlock the mobile device as Grkov’ second password for unlocking the device (see Paragraph 0128) can be reset according to Slack Paragraph 0081-0084. 

Slack Paragraph 0100) comprising. 
receiving, at the computing device, a first authenticated command initiating a lost mode on the computing device, wherein the first authenticated command is authenticated using a first password for an account associated with the computing device and includes instructions setting a second password as a termination password on the computing device, the termination password defined by a requesting user on a requesting device to terminate the lost mode on the computing device (Slack teaches at Paragraph 0054 that a remote management account owner can login to a remote management account by accessing the remote management application and providing login credentials such as a username and password (first password). 
Slack teaches at Paragraph 0080-0084 upon receiving a lock command message, a mobile device enters a locked state, such as by locking the screen and requiring the entry of a valid passcode (second password) before access to device functionality…..the lock command interface can prompt the user to input and confirm a new passcode (another embodiment of second password), that will be required to unlock the mobile device after the lock command is executed….the lock command interface also can be configured to prompt the user to enter the current passcode (another embodiment of the first password) for validation. The information entered into the lock command interface can be used to generate the remote lock command message…..the lock command interface can be adapted to prompt the user to input a new passcode (another embodiment of the second password) that conforms to the more complex security constraint that has been enacted and at Paragraph 0084 that once the passcode has been reset and the mobile device has been locked, the newly specified password (another embodiment of the second password) must be entered to unlock the device);
in response to receiving the first authenticated command, initiating the lost mode on the computing device and setting the second password as the termination password on the computing device (
Slack teaches at Paragraph 0080-0084 upon receiving a lock command message, a mobile device enters a locked state, such as by locking the screen and requiring the entry of a valid passcode (second password) before access to device functionality…..the lock command interface can prompt the user to input and confirm a new passcode (another embodiment of second password), that will be required to unlock the mobile device after the lock command is executed….the lock command interface also can be configured to prompt the user to enter the current passcode (another embodiment of the first password) for validation. The information entered into the lock command interface can be used to generate the remote lock command message…..the lock command interface can be adapted to prompt the user to input a new passcode (another embodiment of the second password) that conforms to the more complex security constraint that has been enacted and at Paragraph 0084 that once the passcode has been reset and the mobile device has been locked, the newly specified password (another embodiment of the second password) must be entered to unlock the device); 
Responsive to the initiating the lost mode, locking the computing device and suppressing select functionality of the locked computing device (Slack teaches at Paragraph 0020 that the location of a lost mobile device can be remotely requested and acquired and at Paragraph 0080 upon receiving a lock command message, a mobile device enters a locked state…before access to device functionality is once again permitted and in Abstract that locking the mobile device can include locking a display such that access to device functionality are locked);  
transmitting, to a server computer, first location data identifying a first geographic location of the locked computing device and including a time at which the locked computing device was at the first geographic location (Slack teaches at Paragraph 0020 that the location of a lost mobile device can be remotely requested and acquired and at Paragraph 0043 that a locate command can cause a mobile device to transmit a message indicating its location at the time the locate command is executed and at Paragraph 0069 that execution of the locate command can cause the mobile device to identify its location based on the geographic reference information available to the mobile device at the time the command is executed and at Paragraph 0089-0090 that the mobile device also can be configured to determine one or more times associated with the locate command…the mobile device can determine the time at which the locate command was received… the result message can include key-value pairs specifying geographic data such as longitude, latitude, vertical accuracy and horizontal accuracy…the result message can include one or more items of time data. 
Slack teaches at Paragraph 0084 that once the passcode has been reset and the mobile device has been locked, the newly specified password (another embodiment of the second password) must be entered to unlock the device). 
Additionally, Slack suggests the claim limitation: 
determining that a first condition has been satisfied, wherein the first condition is at least one condition in a set of conditions and the set of conditions includes that a predetermined amount of time has passed since the time at which the locked computing device was at the first geographic location (Slack teaches at Paragraph 0089-0090 that the mobile device also can be configured to determine one or more times associated with the locate command…the mobile device can determine the time at which the locate command was received… the result message can include key-value pairs specifying geographic data such as longitude, latitude, vertical accuracy and horizontal accuracy…the result message can include one or more items of time data); 
responsive to the determining that the first condition has been satisfied, transmitting, to the server computer, second location data identifying a second geographical location of the locked computing device and including a time at which the locked computing device was at the second geographic location (Slack teaches at Paragraph 0089-0090 that the mobile device also can be configured to determine one or more times associated with the locate command…the mobile device can determine the time at which the locate command was received… the result message can include key-value pairs specifying geographic data such as longitude, latitude, vertical accuracy and horizontal accuracy…the result message can include one or more items of time data); 
receiving, at the locked computing device, a second authenticated command to remotely unlock the computing device, wherein the second authenticated command is authenticated at the computing device, via the first password, using the account associated with the computing device (Slack teaches at Paragraph 0054 that a remote management account owner can login to a remote management account by accessing the remote management application and providing login credentials such as a username and password meeting the claimed first password…the login process can be secured, such as by encrypting one or more items of login information and at Paragraph 0056 that one or more remote commands available for the selected mobile device also can be presented…if additional authentication information can be verified); and 

Slack teaches at Paragraph 0084 that the mobile device can be locked and the existing passcode which conforms to the more complex constraint is required to unlock the device. 
Slack teaches at Paragraph 0081 that a lock command interface can be presented to facilitate execution of the remote lock command….the lock command interface can prompt the user to input and confirm a new passcode that will be required to unlock the mobile device after the lock command is executed. 
Slack teaches at Paragraph 0054 that a remote management account owner can login to a remote management account by accessing the remote management application and providing login credentials such as a username and password meeting the claimed first password…the login process can be secured, such as by encrypting one or more items of login information and at Paragraph 0056 that one or more remote commands available for the selected mobile device also can be presented and at Paragraph 0068-0069 for other commands such as the location command and the lock command, the acknowledgement message can be published after the command has been executed…The lock command can be executed to lock the screen of the mobile device and also to permit changing the passcode that must be entered to unlock the device). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have locked the lost device and to have disabled the function/menu system of the lost device and to have unlocked the lost device when the lost device is located. 

Guerra/Kang teaches the claim limitation: 
receiving, at the locked computing device, a second authenticated command to remotely unlock the computing device, wherein the second authenticated command is authenticated using the account associated with the computing device; and upon receipt of the second authenticated command at the locked computing device, terminating the lost mode on the locked computing device, unlocking the locked computing device, and restoring the select functionality (Kang teaches at Paragraph 0041-0043 that the controller 180 may register identification information regarding another mobile device in the memory 170 to allow the lost mobile device 100 to perform communication with another mobile device in a lost mode….may set to lock with respect to each function in a lost mode….may register use identification in the memory 170 to release a lost mode. Kang teaches at Paragraph 0043 that when the controller 180 detects a request for releasing a lost mode during the lost mode in step 217, the controller releases the lost mode in step 219. Releasing a lost mode may be requested by at least one of a key input signal. When an operation command occurs, the controller 180 determines whether the operation command corresponds to a command to input user identification information that was previously registered in the memory 170. The controller ascertains that the operation command corresponds to a command to input user identification information, the controller 180 releases the lost mode in step 221…The controller 180 terminates the lost mode to release the lock. The controller 180 may allow for the use of functions that are only permitted to be used in the lost mode. Kang teaches at Paragraph 0046 that during the lock state, the controller 180 restricts the use of preset functions.  
Guerra teaches at Paragraph 0039 that if the user loses the mobile device 2, she/he connects to the web page using an alternative communication device and selects the missing deice based on the device’s nickname. This involves performing an IMS authentication process and at Paragraph 0053 that the user selects the device using the previously specified nickname and receives the locking PIN and at Paragraph 0054 the missing mobile device receives the lock instructions, authentications the instruction and then immediately locks the device. If the device is subsequently found by the subscriber and the unlocking code correctly entered, the device is unlocked. Guerra teaches at Paragraph 0036 that when the stolen/lost device is selected to be locked, the subscriber is presented with an automatically generated pin code which can later be used to unlock the device if and when it is located and at Paragraph 0038 if the device is unlocked when it is stolen, the thief may immediately over-ride the locking mechanism to disable it and at Paragraph 0039 that if and when the device is subsequently unlocked by the user, it should send a message to the IMS network informing the network that the device has been unlocked). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have locked the lost device and to have disabled the function/menu system of the lost device and to have unlocked the lost device when the lost device is located. One of the ordinary skill in the art would have been motivated to have operated the lost device in various modes to have disabled/enabled the select functionality associated with the device. 
Re Claim 21: 

Grkov further teaches the claim limitation that receiving, at the computing device, an authenticated command to initiate the lost mode that preserves the computing device battery life (
Grkov teaches at Paragraph 0155 that the inventive system may be configured so that the local software component 175 on the device 101 only accepts commands from the server that are accompanied with special remote access authentication credentials….the server 11 can only generate the remote access authentication credentials. Grkov teaches at Paragraph 0099 that each action performed on a device must be authenticated so that only authorized parties can access the functionality provided by the component 1000 and only authorized receivers can receive commands from the server 111. The authentication process may include sending a shared secrete key, a challenge-response system, a public-key system or any other technology that can be used to authoritative authentication. 
Grkov teaches at Paragraph 0147-0148 the server automatically instructs the local software component on the device to go into lost/stolen mode when the user request for the server to send a remote access command (first authenticated command) which is indicative of the device being lost or stolen…..the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode. When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode (via a second remote access command or an unlock command). If the device is locked and the user enters valid authentication information on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state.
Grkov teaches at Paragraph 0153 that it is possible that the user has commanded the device to enter lost/stolen mode or to perform a remote action. Grkov teaches at Paragraph 0128 that the remote access web page allows the user to select a password (second password) which is required to unlock the device when initiating the lock command 553 and at Paragraph 0148 that the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode (via first authenticated command) (it is known that turning on the lost/stolen mode to disable the functionalities of the lost device preserves the battery life of the lost device). When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode (via second authenticated command)…if the device is locked and the user enters valid authentication information such as a password on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state and at Paragraph 0153 that the password may be set using a web page generated by the server or via a user interface on the mobile device and at Paragraph 0155 that the user sets the remote access password on the device 1601. When the remote access password is set on the device, the device generates verification information and a challenge token and transmits them to the server 1602….if the user enters the correct password, the remote access web page generates the authentication credential by hashing the password and sends it to the server
Grkov teaches at Paragraph 0075 that the server 111 will only allow the user to perform tasks after he or she has supplied authorized credentials 251. The server 11 may require authentication information such as a user name, password, biometric data, or other security-related information. If the user is authorized, ….the server 11 then generates a remote access web page corresponding to the mobile device 101 that is accessible by the client computer 233….Some of the remote access controls (second authenticated commands) include locating the mobile device 101,….locking or unlocking the mobile device 101. 
Grkov teaches at Paragraph 0128 that if the user believes that the mobile device is not within audible range and wants to recover it, a lock command 542 may be issued to the device. The lock command 542 deactivates the controls of the mobile device….In the locked state, the functional control based upon the input keys is eliminated (thereby preserving the battery life of the lost device) and at Paragraph 0147 that the server automatically instructs the local software component on the device to go into lost/stolen mode when the use requests for the server to send a remote access command which is indicative of the device being lost or stolen. Commands such as lock may indicate that the user has lost the device or that the device was stolen. 

Grkov teaches at Paragraph 0117 the device automatically sends its current location-related information to the server when the device’s battery is low…on a periodic basis and at Paragraph 0132 that because a lost mobile device may have only a limited amount of energy available from its battery, it is beneficial to minimize the impact of performing a backup and at Paragraph 0312 that if there is no acceptable of the call, the alarm may stop in order to preserve battery life. 
Grkov at Paragraph 0090 that in order to minimize the impact on the mobile device’s battery life and reduce the amount of network traffic, a maximal response timeout is desired and at Paragraph 0117 that the device automatically sends its current location-related information to the server when the device’s battery is low….the device automatically sends its current location-related information to the server on a periodic basis. The user may configure the time interval by which the device transmits location-related information to the server. 
One of the ordinary skill in the art would have known that sending the location data periodically and less frequently would minimize the impact on the battery life so as to  preserve the battery life. 
Grkov’s user setting the time interval for sending the location data is in parallel with setting the time interval for sending out the alarm from the lost device to preserve the battery life of the lost device or performing the backup of less data to preserve the battery life. Grkov teaches at Paragraph 0131 performing the backup of less data in order to preserve the battery life of the lost device. Grkov teaches at Paragraph 0312-0314 that generating the alarm intermittently (e.g., stopping or ceasing for a time) helps to conserve the missing device’s battery. Accordingly, generating the alarm less frequently preserves the battery life or backup less data preserves the battery life. It is also known that sending the location data less frequently preserves the battery life of the lost device). 
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the set of conditions is based on a heuristic that determines when the locked computing device is to transmit location data identifying the geographical location of the locked computing device to preserve the computing device battery life. 
Grkov further teaches the claim limitation that the set of conditions is based on a heuristic that determines when the locked computing device is to transmit location data identifying the 
Grkov inherently teaches the claim limitation while Holley extensively and expressly teaches the claim limitation. Holley teaches at Paragraph 0016 and Paragraph 0025, Paragraph 0044, Paragraph 0064, Paragraph 0074 and Paragraph 0076 that a mobile device comprises an agent configured to provide continuous notifications regarding location information of the device to an infrastructure and configured to take into account a battery life of the mobile device when providing the continuous notifications such that fewer notifications will be provided per time period for a battery with lower life expectancy than a battery with higher life expectancy. 
Holley teaches at Paragraph 0064 that the agent on the device 50 can trigger a location notification to the subscriber in order to locate the device.  This notification can be optimized based on the battery level of the device, to maximize battery life.  Also, the agent can be configured to start a specific sequence of recovery actions on behalf of the subscriber when an incorrect unlock code is entered into the device a certain number of consecutive times. 

Holley teaches at Paragraph 0074 that the rate of pings/hour is dependent on battery life of the device, e.g., the ping rate is driven based on battery capacity left in the device.  In this way, it is possible to optimize the actual notifications sent to the network so as to prolong battery life, while continuing to provide value to the service.  For example, the agent on the device can trigger a location notification to the subscriber using the data connection on the phone carrier delivery gateway infrastructure.  The agent optimizes transmission of this information based on the battery level of the device, to maximize battery life.  The notification, for example, can be 1 ping per sixteen hours on low battery capacity; whereas, 6 pings per hour may be provided by the agent of the device that has a high battery capacity.  In embodiments, the example of FIG. 6 is based on an assumption that the device is not plugged into its charger outlet.  The agent can be configured to start a specific sequence of recovery actions on behalf of the subscriber when an incorrect unlock code is entered into the device a certain number of consecutive times. 

Grkov teaches at Paragraph 0117 the device automatically sends its current location-related information to the server when the device’s battery is low…on a periodic basis and at Paragraph 0132 that because a lost mobile device may have only a limited amount of energy available from its battery, it is beneficial to minimize the impact of performing a backup and at Paragraph 0312 that if there is no acceptable of the call, the alarm may stop in order to preserve battery life. 
Grkov at Paragraph 0090 that in order to minimize the impact on the mobile device’s battery life and reduce the amount of network traffic, a maximal response timeout is desired and at Paragraph 0117 that the device automatically sends its current location-related information to the server when the device’s battery is low….the device automatically sends its current location-related information to the server on a periodic basis. The user may configure the time interval by which the device transmits location-related information to the server. 
One of the ordinary skill in the art would have known that sending the location data periodically and less frequently would minimize the impact on the battery life so as to preserve the battery life. 
Grkov’s user setting the time interval for sending the location data is in parallel with setting the time interval for sending out the alarm from the lost device to preserve the battery life of the lost device or performing the backup of less data to preserve the battery life. Grkov teaches at Paragraph 0131 performing the backup of less data in order to preserve the battery life of the lost device. Grkov teaches at Paragraph 0312-0314 that generating the alarm intermittently (e.g., stopping or ceasing for a time) helps to conserve the missing device’s battery. Accordingly, generating the alarm less frequently preserves the battery life or backup less data preserves the battery life. It is also known that sending the location data less frequently preserves the battery life of the lost device). 
Based on the reasoning above, Grkov inherently teaches the claim limitation while Holley extensively and expressly teaches the claim limitation of “that the set of conditions is based on a heuristic that determines when the locked computing device is to transmit location data identifying the geographical location of the locked computing device to preserve the computing device battery life”. 
Holley teaches at Paragraph 0016 and Paragraph 0025, Paragraph 0044, Paragraph 0064, Paragraph 0074 and Paragraph 0076 that a mobile device comprises an agent configured to provide continuous notifications regarding location information of the device to an infrastructure and configured to take into account a battery life of the mobile device when providing the continuous notifications such that fewer notifications will be provided per time period for a battery with lower life expectancy than a battery with higher life expectancy. 
Holley teaches at Paragraph 0064 that the agent on the device 50 can trigger a location notification to the subscriber in order to locate the device.  This notification can be optimized based on the battery level of the device, to maximize battery life.  Also, the agent can be configured to start a specific sequence of recovery actions on behalf of the subscriber when an incorrect unlock code is entered into the device a certain number of consecutive times. 


It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the teaching of Holley of sending fewer location notifications or less frequently location notifications by the lost device to the server (e.g., SIP A/S server) in order to maximize the battery life or preserve the battery level into Grkov to have allowed the user to configure the time interval for sending the location data of the lost device. One of the ordinary skill in the art would have recognized that by sending less location data to the server the battery life is preserved. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the second authenticated command is additionally authenticated prior to being sent.

Grkov teaches at Paragraph 0155 that the inventive system may be configured so that the local software component 175 on the device 101 only accepts commands from the server that are accompanied with special remote access authentication credentials….the server 11 can only generate the remote access authentication credentials. Grkov teaches at Paragraph 0099 that each action performed on a device must be authenticated so that only authorized parties can access the functionality provided by the component 1000 and only authorized receivers can receive commands from the server 111. The authentication process may include sending a shared secrete key, a challenge-response system, a public-key system or any other technology that can be used to authoritative authentication. 
Grkov teaches at Paragraph 0075-0076 that the server 111 will only allow the user to perform tasks after he or she has supplied authorized credentials 251….causing the server 11 to transmit the command to the mobile device to perform the selected action. 
Grkov teaches at Paragraph 0278 that FIG. 35 shows a screen shot of a window 3501 displaying a missing device web page 3505 provided by the web application. This web page may be displayed on the screen of the client computer after the user has been authenticated. Grkov teaches at Paragraph 0279 that missing device web page 3505 provides a graphical user interface that allows the user to contact each portable electronic device that the user is authorized to access. 
Grkov teaches at Paragraph 0147-0148 the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode. When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode. If the device is locked and the user enters valid authentication information such as a password on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state. Grkov teaches at Paragraph 0128 that the remote access web page can be used to unlock the mobile device to restore the normal functionality…. the remote access web page allows the user to select a password which is required to unlock the device when initiating the lock command 553. The password on the remote access web page may be initially populated with a default value). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the operations further comprising: presenting, at the locked computing device, a prompt for the termination password to be entered; receiving, at the locked computing device, input of the termination password; and upon receipt of the termination password at the locked computing device, terminating the lost mode on the computing device, unlocking the locked computing device, and restoring the select functionality.
Grkov further teaches the claim limitation that the operations further comprising: presenting, at the locked computing device, a prompt for the termination password to be entered; receiving, at the locked computing device, input of the termination password; and upon receipt of the termination password at the locked computing device, terminating the lost mode on the computing device, unlocking the locked computing device, and restoring the select functionality (Grkov teaches at Paragraph 0128 that the remote access web page can be used to unlock the mobile device to restore the normal functionality….the mobile device may also allow the entry of authentication information such as a password to allow the user to unlock the device without requiring access to the remote access web page….the remote access web page allows the user to select a password which is required to unlock the device when initiating the lock command 553. The password on the remote access web page may be initially populated with a default value, 
Grkov teaches at Paragraph 0278 that FIG. 35 shows a screen shot of a window 3501 displaying a missing device web page 3505 provided by the web application. This web page may be displayed on the screen of the client computer after the user has been authenticated. Grkov teaches at Paragraph 0279 that missing device web page 3505 provides a graphical user interface that allows the user to contact each portable electronic device that the user is authorized to access. 
Grkov teaches at Paragraph 0147-0148 the user can use the remote access web page to manually request for the server to instruct the mobile device to turn on lost/stolen mode. When the device is in lost/stolen mode, the user may use the remote access web page to request for the server to instruct the mobile device to turn off lost/stolen mode. If the device is locked and the user enters valid authentication information such as a password on the device to unlock it, the device will automatically turn off lost/stolen mode and notify the server of the lost/stolen mode state). 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the operations further comprising: determining a second amount of time lapsed after transmission of the second location data; and transmitting, to the requesting device, third location data identifying a third geographical location of the locked computing device and including a time at which the locked computing device was at the third geographic location.

Grkov teaches at Paragraph 0096 that the server expires cached responses after a given period of time or upon certain events, such as a device becoming disabled or stolen and at Paragraph 0114-0115 that the web page displays the status of the mobile device location detection 561. The web page indicates that the system is locating. The location status will be reported or displayed as locating while the location information is being reported by the device….The server may also display multiple locations transmitted by the device to show the movement of the device over a period of time…The user may specify the duration of the location on the remote access web page 550. During the time period of the location request, the device periodically sends updated location related information to the server….The location information can be useful in determining if the mobile device is lost or stolen…..If the system detects that the mobile device is located in an area unknown to the user this information may suggests that the mobile device is stolen and at Paragraph 0149 that the server sends the email when the device is in lost/stolen mode and the user has not turned it off after a period of time. When the user locks the device from the remote access web page, lost/stolen mode is automatically turned on. If the user does not turn off lost/stolen mode, the server emails the user after a predetermined time period such as 1 hour. . 
Grkov teaches at Paragraph 0220 that the first user can send a command to the missing device that instructs the missing device to calculate and send its location to the first user at the client and at Paragraph 0255 that the server receives from the portable electronic device ravel information including a set of locations at which the device was at and the time at which the device was at the locations….a travel pattern may include….time information, date information). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first authenticated command includes a message, initiating the lost mode includes displaying the message on the locked computing device, and the message is configured to enable the locked computing device to contact the requesting device. 
Grkov further teaches the claim limitation that the first authenticated command includes a message, initiating the lost mode includes displaying the message on the locked computing device, and the message is configured to enable the locked computing device to contact the requesting device (Grkov teaches at Paragraph 0085 that the client computer 233 requests a command for the mobile device 101 from a web page generated by the server 111, the client computer transmits the request to the server 401 and the server transmits an indication message to the device 402. The indication message instructs the mobile device 101 to connect to the server 111 and the mobile device 101 responds by connecting to the server and at Paragraph 0297-0303 that a message is displayed on the display or electronic screen of the missing portable electronic device. The message indicates to the second user that the missing device belongs to the first user…an invitation is displayed for the second user to accept the incoming communication signal. The message includes the following text, “The owner of this device is trying to locate this phone. Click to answer”….instructions that may accompany the incoming communication signal, or an identifier accompanying the incoming signal, e.g., first identifier=accept automatically, second identifier=provide notification). 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 5 except additional claim limitation that the operations further comprising displaying a user interface element to enable the locked computing device to initiate an outbound call to a number indicated by the message.
Grkov further teaches the claim limitation that the operations further comprising displaying a user interface element to enable the locked computing device to initiate an outbound call to a number indicated by the message (Grkov teaches at Paragraph 0085 that the client computer 233 requests a command for the mobile device 101 from a web page generated by the server 111, the client computer transmits the request to the server 401 and the server transmits an indication message to the device 402. The indication message instructs the mobile device 101 to connect to the server 111 and the mobile device 101 responds by connecting to the server and at Paragraph 0297-0303 that a message is displayed on the display or electronic screen of the missing portable electronic device. The message indicates to the second user that the missing device belongs to the first user…an invitation is displayed for the second user to accept the incoming communication signal. The message includes the following text, “The owner of this device is trying to locate this phone. Click to answer”….instructions that may accompany the incoming communication signal, or an identifier accompanying the incoming signal, e.g., first identifier=accept automatically, second identifier=provide notification). 

Re Claim 7: 

Grkov implicitly teaches the claim limitation that suppressing select functionality of the locked computing device includes suppressing functionality to turn off the locked computing device (Grkov teaches at Paragraph 0230 that a particular lockdown mode may cause a limited or restricted user interface to be displayed that limits the second user’s access to the portable electronic device features. 
Grkov teaches at Paragraph 0183 that the device owner may select from among several different lockdown modes. For example, in a first lockdown mode there may be a lock where no features work. In a second lockdown mode there may be a lock that allows only certain features of the missing device to work such as “call owner” and at Paragraph 0197 that there can be a third code in the text message that instructs the missing device to enter a particular lockdown mode, e.g., disable the missing device, enable the missing device to place a call to the device owner and at Paragraph 0325 that the configuration page allows the device owner to specify options, e.g., enable or disable options…the configuration page may include an option for a ring or no ring on the device when the incoming missing device call is received, an option to override volume settings, an option to override ring sounds, an option to override headphone/sound routing, an option to enable or disable location services, an option to lock the missing device, an option to lock the device into a specific lockdown mode. 
Grkov teaches at Paragraph 0128 that if the user believes that the mobile device is not within audible range and wants to recover it, a lock command 542 may be issued to the device. The lock command 542 deactivates the controls of the mobile device….In the locked state, the functional control based upon the input keys is eliminated….The mobile device cannot be used to make phone calls, transmit text messages, display information, player media or perform any other normal mobile device functionality. 
Grkov teaches at Paragraph 0147 that the server automatically instructs the local software component on the device to go into lost/stolen mode when the use requests for the server to send a remote access command which is indicative of the device being lost or stolen. Commands such as lock may indicate that the user has lost the device or that the device was stolen. 
Grkov teaches at Paragraph 0128 that if the user believes that the mobile device is not within audible range and wants to recover it, a lock command 542 may be issued to the device. The lock command 542 deactivates the controls of the mobile device….In the locked state, the functional control based upon the input keys is eliminated. Grkov teaches at Paragraph 146 that when the device is in lost/stolen mode, it may hide any user interface components); and the instructions cause the locked computing device, while in lost mode, to perform operations to preserve battery life of the locked computing device (Grkov teaches at Paragraph 0183 that the device owner may select from among several different lockdown modes. For example, in a first lockdown mode there may be a lock where no features work. In a second lockdown mode there may be a lock that allows only certain features of the missing device to work such as “call owner” and at Paragraph 0197 that there can be a third code in the text message that instructs the missing device to enter a particular lockdown mode, e.g., disable the missing device, enable the missing device to place a call to the device owner and at Paragraph 0325 that the configuration page allows the device owner to specify options, e.g., enable or disable options…the configuration page may include an option for a ring or no ring on the device when the incoming missing device call is received, an option to override volume settings, an option to override ring sounds, an option to override headphone/sound routing, an option to enable or disable location services, an option to lock the missing device, an option to lock the device into a specific lockdown mode. 
Grkov teaches at Paragraph 0090 that in order to minimize the impact on the mobile device’s battery life and reduce the amount of network traffic, a maximal response timeout is desired. The mobile device dynamically adjusts the response timeout and at Paragraph 0117 the device automatically sends its current location-related information to the server when the device’s battery is low…on a periodic basis and at Paragraph 0132 that because a lost mobile device may have only a limited amount of energy available from its battery, it is beneficial to minimize the impact of performing a backup and at Paragraph 0312 that if there is no acceptable of the call, the alarm may stop in order to preserve battery life).   
Guerra teaches the claim limitation that suppressing select functionality of the locked computing device includes suppressing functionality to turn off the locked computing device (Guerra teaches at Paragraph 0036 that when the stolen/lost device is selected to be locked, the subscriber is presented with an automatically generated pi code which can later be used to unlock the device if and when it is located….switching off the locked device will not be allowed in order to allow tracking of the terminal). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have suppressed the functionality to turn off the locked device when the 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the set of conditions is based on a heuristic that determines when the locked computing device is to transmit location data identifying the geographical location of the locked computing device, the heuristic based at least in part on an inferred preference of the requesting user. 
Grkov implicitly teaches the claim limitation that the set of conditions is based on a heuristic that determines when the locked computing device is to transmit location data identifying the geographical location of the locked computing device (
(The set of conditions) Grkov at Paragraph 0116 that the server is configured to notify the user if the device leaves a given location area (a condition is satisfied) and the device periodically sends location-related information to the server and at Paragraph 0117 that the device automatically sends its current location-related information to the server on a periodic basis (a first condition being the condition that the device leaves a given location area and the device sends location on a periodic basis (if a period of time passed since the last location), i.e., sending the geographic location unknown to the user to the server after a period of time specified by the user). 
(The heuristics of determining) Grkov teaches at Paragraph 0116 that the device periodically sends location-related information to the server. The server processes the information and compares the device’s location to a set of location areas pertaining to the device. If the device is in a location area that pertains to a specific security policy, the server sends a command for the device to change its security policy. 
Grkov teaches at Paragraph 0096 that the server expires cached responses after a given period of time or upon certain events, such as a device becoming disabled or stolen and at Paragraph 0114-0115 that the web page displays the status of the mobile device location detection 561. The web page indicates that the system is locating. The location status will be reported or displayed as locating while the location information is being reported by the device….The server may also display multiple locations transmitted by the device to show the movement of the device over a period of time…The user may specify the duration of the location on the remote access web page 550. During the time period of the location request, the device periodically sends updated location related information to the server….The location information can be useful in determining if the mobile device is lost or stolen…..If the system detects that the mobile device is located in an area unknown to the user this information may suggests that the mobile device is stolen and at Paragraph 0149 that the server sends the email when the device is in lost/stolen mode and the user has not turned it off after a period of time. When the user locks the device from the remote access web page, lost/stolen mode is automatically turned on. If the user does not turn off lost/stolen mode, the server emails the user after a predetermined time period such as 1 hour. . 
Grkov teaches at Paragraph 0220 that the first user can send a command to the missing device that instructs the missing device to calculate and send its location to the first user at the client and at Paragraph 0255 that the server receives from the portable electronic device travel information including a set of locations at which the device was at and the time at which the device was at the locations….a travel pattern may include….time information, date information), Grkov teaches at Paragraph 0115-0116 that the user may input addresses or coordinates of locations known to the user such as the user’s home, office or known areas associated with the user such as schools and houses of friends and relatives. A location can be defined by recording the coordinates through the mobile device or by entering the location manually. Grkov teaches at Paragraph 0114-0115 that the user may specify the duration of the location on the remote access web page 550). 
Re Claim 9: 
The claim 9 is in parallel with the claim 1 in the form of an apparatus claim. The claim 9 is subject to the same rationale of rejection as the claim 1. The claim 9 further recites the claim limitation of a computing device comprising: a positioning system; a wireless transceiver; one or more processors coupled to the positioning system and the wireless transceiver; memory coupled to the one or more processors and configured to store instructions, which when executed by the one or more processors. 
However, Gikov further teaches the claim limitation of a computing device comprising: a positioning system (e.g., a GPS receiver on the mobile device at Paragraph 0113); a wireless transceiver (e.g., Paragraph 0068 citing “the mobile device 101 receives data through an RF transceiver 116”); one or more processors coupled to the positioning system and the wireless transceiver; memory coupled to the one or more processors and configured to store instructions, which when executed by the one or more processors (Grkov teaches at Paragraph 0015 a non-transitory computer-readable storage medium has stored thereon a set of instructions when executed by a processor cause the processor to perform the steps of the method). 

The claim 10 is in parallel with the claim 2 in the form of an apparatus claim. The claim 10 is subject to the same rationale of rejection as the claim 2. 
Re Claim 11: 
The claim 11 is in parallel with the claim 3 in the form of an apparatus claim. The claim 11 is subject to the same rationale of rejection as the claim 3.
Re Claim 12: 
The claim 12 is in parallel with the claim 4 in the form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 4. 
Re Claim 13: 
The claim 13 is in parallel with the claim 5 in the form of an apparatus claim. The claim 13 is subject to the same rationale of rejection as the claim 5.
Re Claim 14: 
The claim 14 is in parallel with the claim 6 in the form of an apparatus claim. The claim 14 is subject to the same rationale of rejection as the claim 6. 
Re Claim 15: 
The claim 15 is in parallel with the claim 8 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 8. 
Re Claim 16: 
The claim 16 is in parallel with the claim 1 in a method form. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Re Claim 17: 

Re Claim 18: 
The claim 18 is in parallel with the claim 4 in a method form. The claim 18 is subject to the same rationale of rejection as the claim 4. 
Re Claim 19: 
The claim 19 is in parallel with the claim 6 in a method form. The claim 19 is subject to the same rationale of rejection as the claim 6.
Re Claim 20: 
The claim 20 is in parallel with the claim 8 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613